DETAILED ACTION
The amendment filed on 11/12/20 has been fully considered and made of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that 
form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Kawakita et al (US 2015/0084080).
Regarding claim 1, Kawakita et al teach a carrier plate (Fig. 1, 10 & 60) for an electrical component (20), comprising:
a mechanically stable main body (Fig. 4, 10), having external contacts (Bottom 90) on the underside and terminal pads [on substrate or body (10) for connection with patterned metallic layer or electrode (Top 90 & 60; Para. 0072 & 0073)] for the component (20) on the top side, 
a cutout (Fig. 11B, 15), into which an ESD protection element (50) is at least partly embedded, wherein the electrical terminals (Under 60) of the protection 
wherein the protection element is mechanically fixedly embedded (Para. 0062) in the cutout of the main body by means of a connection means (Para. 0100), the protection element (Fig. 11D, 50) being discrete or distinct from the main body (10),
wherein the electrical terminals of the protection element (50) are connected by way of a structured metallic layer (60) to the terminal pads [on substrate or body (10) for connection with metallic layers (Top 90 & 60; Para. 0073)] on the top side (Para. 0072),
wherein the main body is a crystalline, ceramic or vitreous main body (Para. 0033),
wherein an outwardly facing surface of the protection element (Fig. 4 or 11D, 50) terminates flush with a surface of the main body (10), and
wherein the structured metallic layer (Fig. 4 or 11G, 60) bears on the two flush surfaces [of 10 and 50]. 
Regarding claim 2, Kawakita et al teach that the protection element is a varistor (Para. 0078), a zener diode, a TVS component or some other nonlinear element. 
Regarding claim 3, Kawakita et al teach that the connection means comprises a shrunk ceramic material (Para. 0100). 
Regarding claim 5, Kawakita et al teach that the external contacts and the terminal pads are electrically connected via plated-through holes, wherein the main body has a multilayer construction in which a wiring plane is provided internally in the main body (Para. 0072). 
Regarding claim 6, Kawakita et al teach that the cutout (15) is arranged between the terminal pads (60) for the component (20) or therebelow, wherein the protection element (50) is recessed in the main body (10) to a depth such that the component (20) can be applied at least partly above the protection element (50). 
Regarding claim 7, Kawakita et al teach that the cutout (Fig. 11B, 15) is configured in the form of a trench extending transversely over the main body. 
Regarding claim 8, Kawakita et al teach that the cutout (Fig. 11B, 15) is laterally enclosed by the main body (10), wherein the cutout extends vertically through the entire main body (Fig. 1, 10).
Regarding claim 15, Kawakita et al teach a carrier plate (Fig. 1, 10 & 60) for an electrical component (20), comprising:
a mechanically stable main body (Fig. 4, 10), having external contacts (Bottom 90) on the underside and terminal pads [on substrate or body (10) for connection with patterned metallic layer or electrode (Top 90 & 60; Para. 0072 & 0073)] for the component (20) on the top side, 
a cutout (Fig. 11B, 15), into which an ESD protection element (50) is at least partly embedded, wherein the electrical terminals (Under 60) of the protection element are accessible from the underside of the main body (Bottom 90; Para. 0072) for electrical connection through via holes, the protection element (Fig. 11D, 50) being discrete or distinct from the main body (10),
wherein the protection element is mechanically fixedly embedded (Para. 0062) in the cutout of the main body by means of a connection means (Para. 0100),
wherein the electrical terminals of the protection element (50) are connected by 
wherein the main body is a crystalline, ceramic or vitreous main body (Para. 0033),
wherein an outwardly facing surface of the protection element (Fig. 4 or 11D, 50) terminates flush with a surface of the main body (10), and
wherein the structured metallic layer (Fig. 4 or 11G, 60) bears on the two flush surfaces [of 10 and 50]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Kawakita et al in view of Lin et al (US 10,128,175).
Regarding claim 9, Kawakita et al teach a carrier plate (Fig. 1, 10 & 60) for an electrical component (20) including a multiplicity of component regions having terminal pads and at least one cutout in each case are provided (Fig. 14A-14F), which reads on 
Lin et al teach a multiplicity of packaged semiconductor devices (Fig. 13, 100)  where the body carrier (144) is able to be singulated into individual carriers, on each of which a component region for one or a plurality of components is provided (Col. 9, lines 21-28), in order to implement the packaging and manufacturing process flows (Col. 10, lines 45-47).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the a carrier plate (Fig. 1, 10 & 60) for an electrical component (20) including a multiplicity of component regions having terminal pads and at least one cutout (15) of Kawakita et al, by applying the singulating process of body carrier of packaged semiconductor devices into individual carriers, as taught by Lin et al, in order to implement the automatic packaging and manufacturing process flows of individual carrier plates for an electrical component with terminal pads, ESD and at least one cutout.

Response to Arguments
Applicants’ arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any issues of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, especially with the amendment of “the protection element being discrete from the main body”, which is viewed as “the protection element being distinct from the main body” because throughout the disclosure, applicants assert the limitation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Applicants’ amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE 
MONTHS from the mailing date of this action.  In the event a first reply is filed within 
TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
April 10, 2021